In an action to recover damages for personal injury, the defendant appeals from an order of the Supreme Court, Kings County, made November 26, 1962 after a pretrial hearing, which, in the interests of justice, granted plaintiff a preference in the trial of the action, pursuant to rule 8 of the Kings County Supreme Court Rules. Order reversed, without costs, and preference vacated, without prejudice to the right of plaintiff, if so advised, to move for a preference on proper proof. In the absence of a stenographic transcript of the hearing or other appropriate proof showing the facts on which the Justice at the pretrial hearing based the exercise of his discretion in granting the preference, the propriety of the order cannot be adequately reviewed. Hence, the order is reversed, without prejudice to any future application for a preference, if the plaintiff be so advised (see Abramson v. Kenwood Labs., 17 A D 2d 626; Genz v. Slingerland, 17 A D 2d 629; Coy v. Fanris Holding Corp., 18 A D 2d 1084). Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.